Citation Nr: 1201238	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-09 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether a timely substantive appeal of a December 19, 2009, VA rating decision that denied service connection for bronchovascular markings of the left lung from pneumonia and lung collapse has been received.

2.  Entitlement to service connection for a right knee condition, to include arthritis.

3.  Entitlement to service connection for a right ankle condition, to include arthritis.

4.  Entitlement to service connection for a back condition, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1984 to December 1987.  The Veteran had subsequent periods of service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which denied the Veteran's claims for service connection for a right knee condition, a right ankle condition, a back condition, and arthritis secondary to the Veteran's claimed right knee, right ankle, and back conditions.  The Board notes that the Veteran submitted a Notice of Disagreement in April 2009 only as to the issues of service connection for a right knee condition, right ankle condition, and arthritis secondary to such conditions.  It does not appear that the Veteran filed a Notice of Disagreement as to the claim for service connection for a back condition.  Nevertheless, in January 2010, the RO issued a statement of the case that included the issue of service connection for a back condition and the Veteran filed a substantive appeal of this decision in March 2010.  Thereafter, the RO certified the issue of service connection for a back disability to the Board in October 2011.  Based on the foregoing, the Board concludes that the issue of service connection for a back condition is on appeal. 

The Veteran has also asserted that he filed a timely appeal of the denial of service connection for a lung disability identified as bronchovascular markings and collapsed lung due to pneumonia in a December 2009 rating decision.  However, as will be discussed in further detail below, the record does not show that he perfected an appeal as to this issue. 

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On December 28, 2009, the Veteran was informed that a rating decision had been issued by the RO that denied his claim for service connection for bronchovascular markings, left lung, from pneumonia and lung collapse.

In January 2010, the Veteran filed a notice of disagreement (NOD) to a December 2009 rating decision that denied the Veteran's 

2.  Following receipt of a January 2010 notice of disagreement (NOD), the RO issued a statement of the case (SOC) dated September 29, 2010, that continued the denial of service connection for bronchovascular markings, left lung, from pneumonia and lung collapse.  A copy of the SOC and a notice letter were mailed to the appellant on that same date.

4.  At a January 24, 2011 hearing before the undersigned, the Veteran expressed a desire to appeal the denial of service connection for his lung disability; this contention was received more than 60 days after the date of the SOC and more than 1 year after the Veteran was notified of the denial of service connection.

5.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current right knee disability and his military service.

6.  The Veteran does not have a current diagnosis of a right ankle condition, to include arthritis.


CONCLUSIONS OF LAW

1.  The Veteran did not file a timely substantive appeal of the December 2009 rating decision that denied service connection for bronchovascular markings of the left lung from pneumonia and lung collapse. 38 U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302, 20.303 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, a right knee condition was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2011).

3.  A right ankle condition was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Appeal

Appellate review of a determination is initiated when a notice of disagreement (NOD) is timely filed.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  The claimant or his/her representative has 1 year from the date the AOJ mails notice of the determination to file a NOD.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon receipt of the NOD, the AOJ reviews its previous determination.  38 U.S.C.A. § 7105(d)(1).  If the previous determination is continued, the AOJ must prepare a SOC.  Id.  The claimant or his/her representative has 60 days from the date the AOJ mails the SOC or the remainder of the 1 year period from the date the AOJ mailed notice of the determination being appealed, whichever comes later, to perfect the appeal by filing a substantive appeal (Form 9). 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(b).

An extension of the 60-day period may be granted on request for good cause. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303. Such a request must be in writing, must be filed with the VA office from which the claimant received notice of the determination being appealed, and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.

VA further may waive objecting to the timeliness of a substantive appeal filed after expiration of the 60 day period.  It has been determined, for example, that VA waived any objection to the timeliness of a substantive appeal because the RO consistently treated the matter as timely appealed and certified the matter to the Board and because testimony regarding the matter was taken before a member of the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  It also has been determined that VA waived any objection to the timeliness of a substantive appeal because the RO obliged the claimant when he requested that he be allowed to go forward with his claim after expiration of the 60 day period.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  The RO continuing to adjudicate the claim or the Board adjudicating the claim additionally has been determined to constitute a waiver on VA's part of any objection to the timeliness of a substantive appeal.  See Gomez v. Principi, 17 Vet. App. 369 (2003); Rowell v. Principi, 4 Vet. App. 9   (1993).

Although a matter of controversy and uncertainty, the possibility exists that the period to file a substantive appeal finally is subject to equitable tolling.  The United States Supreme Court has held that federal courts cannot create equitable exceptions to jurisdictional requirements.  Bowles v. Russell, 551 U.S. 205 (2007). Subsequently, the United States Court of Appeals for Veterans Claims (Court) overturned prior precedent by holding that equitable tolling does not apply to VA jurisdictional statutes.  Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201   (Fed. Cir. 2009).  The Court found in Hunt v. Nicholson, 20 Vet. App. 519 (2006), that a substantive appeal is a nonjurisdictional requirement, however.  Furthermore, the Board is not a federal court but rather an appellate authority within an executive agency.  It therefore shall be presumed herein that the concept of equitable tolling should be considered.

Several situations have been found to justify equitable tolling.  It is sufficient where the claimant actively pursued judicial remedies by filing a defective pleading during the statutory period.  Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  It also is sufficient where the claimant has been induced or tricked by his/her adversary's misconduct into allowing a filing deadline to pass.  Id.   Mental illness may be sufficient if it directly resulted in the failure to make a timely filing. Barrnett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004). 

Equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following 3 requirements must be met, however: (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.  

The record reflects that the Veteran was informed of the RO's decision denying service connection for bronchovascular markings, left lung, from pneumonia and lung collapse on December 28, 2009.  He submitted a timely Notice of Disagreement (NOD) on January 19, 2010.  Thereafter, the RO then provided the Veteran with a Statement of the Case on September 29, 2011. 

At his January 2011 hearing before the undersigned, the Veteran expressed an intent to appeal a claim for service connection for bronchovascular markings, left lung, from pneumonia and lung collapse.  While the Veteran was under the assumption that an appeal of this issue had been perfected, the undersigned observed that the record did not appear to show that a timely appeal had been perfected.  It was noted that the hearing would proceed, but that the Board would be reviewing the jurisdictional aspect of the appeal at a later time.

Thereafter, in October 2011, the Board sent the Veteran a letter notifying him of the defects associated with his SA, namely that VA never received a SA as to the above issue.  The Veteran was informed that he had 60 days to submit additional evidence, argument, or a request for a hearing regarding his SA.  Without a response in 60 days, the Veteran was informed that the Board would proceed with an adjudication of the issue based on the evidence of record.  Neither the Veteran nor his representative responded to this letter within 60 days.  As such, the Board will determine whether it has jurisdiction over the Veteran's claim for service connection for bronchovascular markings, left lung, from pneumonia and lung collapse based on the evidence of record.

At the outset, the Board the January 2011 Board hearing was conducted more than 1 year after the Veteran was informed of the December 2009 rating decision that denied his claim and more than 60 days after he was furnished with the September 2010 SOC addressing this issue.  In the present case, the Veteran had the later of one year following notification of the adverse decision (i.e. December 28, 2010) or 60 days following the issuance of the SOC (i.e. November 29, 2010) to file a substantive appeal.  As December 28, 2010 is the later of the two, that date is construed as the filing deadline.  There is nothing in the record to show that the Veteran requested an extension of time for filing his substantive appeal.

Review of the record reveals that there is no basis for finding that VA waived objecting to the timelines of the appellant's substantive appeal.  The RO did not treat the appellant's substantive appeal as if it were timely, or oblige any request from her to be allowed to proceed despite it being untimely, by continuing to adjudicate his claim for service connection for bronchovascular markings.  

With respect to equitable tolling, the evidence does not show that the appellant filed a substantive appeal which was somehow defective prior to January 24, 2011.  No documents whatsoever were submitted to VA between the issuance of the SOC and this date addressing this issue. There is no indication that the appellant was induced or tricked by adversarial misconduct into allowing a filing deadline to pass.  The VA disability system is paternalistic in nature rather than adversarial.  Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  It is recognized, however, that misconduct such as misinformation from VA could cause a claimant to miss a filing deadline. Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  Here, VA accurately informed the appellant in the notice letter mailed along with the SOC that he had the latter of the remainder of the 1 year period following notification of the adverse decision or 60 days after issuance of the SOC to file a substantive appeal.  The Veteran has not contended that he received any conflicting information regarding this deadline, whether in the form of another letter or other written communication or in the form of verbal advice from a VA employee.  Absent is a showing that the Veteran suffered from a mental illness which directly resulted in his failure to timely file his substantive appeal.  

That leaves equitable tolling due to an extraordinary circumstance.  The Veteran has not asserted, nor does the evidence reflect, the present of any extraordinary circumstances that would warranted a tolling of the time period to file a substantive appeal.  

In sum, the Veteran's substantive appeal was untimely.  No extension of this period for good was requested.  Neither the RO nor the Board waived objecting to the timeliness of the substantive appeal.  Equitable tolling is not justified.  Accordingly, the Board must conclude that a timely appeal of the denial of service connection for bronchovascular markings had not been received.  


II.  Service Connection for Right Knee and Right Ankle Disability

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  
After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated April 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the April 2007 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  Neither the Veteran nor his representative has contended otherwise.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and post-service VA and private medical treatment records have been obtained, to the extent available.  

With respect to the Veteran's right knee disability, the Board notes that the evidence currently of record is sufficient to establish his entitlement to the benefits sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159  (2011).

With respect to the Veteran's right ankle claim, the Board observes that he has not been afforded with a VA medical examination in connection with his claim.  However, the record does not suggest that such examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under McLendon, in service connection claims, VA must provide a VA medical examination when there exists: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In the instant case, the record is missing evidence as to the second and third McLendon elements, that is, any indication that the disability occurred in service, and any indication that the disability is associated with the Veteran's period of eligible active duty military service.  Further, the Board notes that neither the Veteran nor his representative have contended that an examination is necessary.  

The Veteran testified at a January 2011 videoconference hearing before the undersigned, and a transcript of this hearing has been associated with the record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection - Right Knee Condition

The Veteran contends that he has a right knee condition as a result of his active duty military service.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection for the Veteran's right knee condition, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253  (1999).

Regarding the first Hickson element, evidence of a current disability, the May 2008 VA examiner noted that the Veteran had "moderate-to-severe" degenerative changes in his right knee joint.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran's service treatment records demonstrate that he was treated for a right patellar dislocation while in military service.  The Veteran's service treatment records indicate that he was placed on a temporary medical profile for 60 days following this injury.  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, a nexus between the claimed in-service disease or injury and the current disability, the Veteran was afforded a VA medical examination in May 2008 to evaluate his right knee condition.  After a review of the Veteran's claims file and an assessment of the Veteran's knee disability, the examiner stated that it would be "pure speculation" to address whether the arthritic changes in the Veteran's knee were related to the injury that he suffered in active duty service.  

The Veteran has additionally submitted two private medical opinions regarding the etiology of his knee condition, both of which propose a link between the Veteran's current right knee condition and his military service.  In February 2011, Dr. W.S., who treated the Veteran for chronic right-side knee pain, reviewed the Veteran's service treatment records stating that the Veteran had a patellar subluxation and heme arthrosis.  He also noted the Veteran's contention that the Veteran had chronic trouble with his knee since that time.  Dr. W.S. then stated that the Veteran's military injury was "probably" related to the Veteran's current knee condition, noting that recurrent instability with the patellofemoral joint led to his arthritis.  

Similarly, in April 2011, Dr. R. P., a rheumatologist, noted that he had treated the Veteran for several years for arthritis affecting several joints.  Dr. R.P. noted that the arthritis in the Veteran's right knee has been "out of proportion" to that in the Veteran's other joints.  Dr. R.P. noted that patients with traumatic knee injuries can, usually 20 years after the initial trauma, develop a form of secondary osteoarthritis that can be progressive.  Further, Dr. R.P. observed that the Veteran's right knee has required draining and other treatment distinct from the psoriatic arthritis that he suffers in multiple joints.  Dr. R.P. concluded that the type of injury that the Veteran sustained in-service can lead to cartilaginous damage and deterioration over time, and that the Veteran's current knee condition is due both to his psoriatic arthritis and the effects of the injury that the Veteran suffered in service.

Before addressing the probative value of these nexus opinions, the Board notes that it must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that although interest may affect the credibility of testimony, it does not affect competency to testify.)  Accordingly, equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

More specifically, in the context of medical opinions, the Court has held that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, neither a VA medical examination report nor a private medical opinion is entitled to much probative weight if it contains only data and conclusions without a soundly reasoned rationale.  Id.  The credibility and weight to be attached to such opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In the instant case, the Board believes that the evidence of record, including the Veteran's service treatment records, the Veteran's private medical records, and his  lay statements constitute a sufficient basis upon which the VA examiner could base an opinion.  The Board finds that the medical nexus opinions of both Dr. W.S. and Dr. R.P. to be supported by the evidence of record and accompanied by a well-reasoned rationale.  The Board therefore finds that the weight of the competent medical evidence of record supports a nexus between the Veteran's military service and his right knee condition.

While the Board observes that the Veteran's VA claims file is devoid of any medical evidence reflecting a right knee disability until several years following his separation from service, the United States Court of Appeals for the Federal Circuit has specifically held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Furthermore, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having witnessed the demeanor of both the Veteran and his spouse at a personal hearing, the Board finds his reports of experiencing right knee problems since his active duty military service to be credible.  As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his right knee disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In light of the evidence that the Veteran experienced a right knee injury in service, the medical opinions linking the Veteran's right knee disability to his military service, and the Veteran's contentions that he has experienced right knee pain since his separation from military service, the Board concludes that service connection for a right knee condition is warranted.  Therefore, the benefit of the doubt will be conferred in the Veteran's favor, and his claim for service connection for a right knee disability is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.    §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Right Ankle

The Veteran contends that he has a right ankle condition as a result of his active duty military service.

As noted above, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253  (1999).

With respect to the first Hickson element, evidence of a current disability, the Board notes that in the absence of medical evidence or persuasive probative lay evidence showing the Veteran has the condition alleged, service connection is not warranted.  The case law is well-settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection is limited to cases in which the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (stating that service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

In the instant case, the Veteran alleges that he has a right ankle condition.  At his October 2007 hearing before the undersigned, he indicated that he had arthritis and degenerative changes of the right ankle.  The Veteran stated in March 2007 that he has "chronic aches and pains, difficulties with prolonged standing, limited motions, and feelings of arthritis."  Moreover, the Veteran stated at his hearing that he was seen for this condition by Dr. R.S.P. starting in either 2007 or 2008.  

The Board has reviewed all of the medical records submitted by the Veteran, and contrary to the Veteran's assertions that he currently has a right ankle condition, these records reflect no diagnosis or complaint of any condition relating to his right ankle.  Indeed, Dr. R.S.P., in an April 2011 letter in support of the Veteran's claims, indicated that the Veteran had "multiple areas of joint involvement in the hands, wrists, shoulders, knees, [and] feet."  Dr. R.S.P. made no mention in that letter of treating the Veteran's ankles, and medical treatment records from Dr. R.S.P. are similarly silent regarding treatment for an ankle condition.  On the contrary, the Veteran denied symptoms relating to his ankles to Dr. R.S.P. during treatment in September 2004 when he reported "no foot, ankle, or lower extremity pain."  At a June 2006 visit, Dr. R.S.P.'s treatment notes indicate that the Veteran stated "aside from my knees everything is doing great."  The medical record is otherwise silent for any complaints of a right ankle condition.

The Veteran, as a lay person, is competent to note that he has experienced pain in his right ankle.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (stating that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify.")  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board therefore notes that while the Veteran's report of right ankle pain is itself competent, the Veteran is not competent to relate these symptoms to a diagnosed right ankle disability, including his assertions at his January 2011 hearing that he suffered from "arthritis" and "degenerative changes" in his right ankle.  As a layperson without medical training, the Veteran is not qualified to opine regarding issues of medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board has, accordingly, placed greater weight on both the absence of  any medical treatment for a right ankle condition and the Veteran's repeated denials of symptoms relating to his right ankle to Dr. R.S.P. than on the Veteran's current assertion that he suffers from a right ankle condition.  

Accordingly, the weight of the competent and credible evidence of record does not indicate that the Veteran has had a right ankle condition at any time during the appeal period (the Veteran filed his claim of entitlement to service connection in March 2007).  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of any probative evidence of the existence of a current right ankle condition, the claim fails to satisfy the first Hickson element, and service connection may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (noting that service connection cannot be granted if the claimed disability does not exist).  Though the Veteran's claim fails on the basis of the first Hickson element alone, for the sake of completeness and in the interest of clarity, the Board will address the second and third Hickson elements as well.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (noting that the Board has the fundamental authority to decide in the alternative.)

Regarding the second Hickson element, in-service disease or injury, the Veteran stated in March 2007 that he had "numerous in-service injuries to [his] . . . right ankle."  In his January 2011 hearing before the undersigned, the Veteran indicated that he experienced a fracture "in or around the ankle" in-service after falling during a run, was placed in a cast for four weeks, and was placed on a four week physical profile.  He alleged that this injury took place in approximately April 1985.  The Board finds that the Veteran is competent to relate that he fell and injured his ankle in service.  Resolving all doubt in favor of the Veteran, the Board finds that the second Hickson element, in-service disease or injury, is met.

However, the Board notes that the Veteran's report of treatment for a fracture is  inconsistent with the Veteran's service treatment records that are silent for treatment or diagnosis of a right ankle condition, a physical profile relating to a right ankle condition, or any notation of a right ankle fracture or ensuring residuals at service discharge.  One would expect that if a fracture was diagnosed or the Veteran was placed in a cast, such would be reflected in the medical records.  

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the instant case, the Veteran has submitted no competent medical nexus evidence suggesting a relationship between his alleged right ankle condition and his active duty military service.  The Veteran has been afforded ample opportunity to furnish medical and other evidence in support of his claim, but he has not done so.  See 38 U.S.C.A.      § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).  Furthermore, in the absence of a current disability, a medical nexus opinion would seem to be an impossibility.

To the extent that the Veteran himself believes that he has a right ankle condition that is related to his military service, as noted above, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived right ankle condition experienced in service or at any time after service was of a chronic nature to which a current disability may be attributed.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that a right ankle disability has existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  On the contrary, the objective evidence of record is against a finding of continuity of symptomatology since service.  Indeed, the record indicates that the Veteran has not sought medical treatment for a right ankle condition at any time since service.  Such a finding is inconsistent with a continuity of symptomatology.  In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's alleged right ankle condition and his active duty military service, and it finds that the third Hickson element has not been met.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

As a substantive appeal was not timely filed, the Board lacks jurisdiction to consider the claim for service connection for bronchovascular markings, left lungs, from pneumonia and lung collapse, and the appeal is dismissed for lack of jurisdiction.

Service connection for a right knee condition, to include arthritis, is granted.

Service connection for a right ankle condition, to include arthritis, is denied.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim for service connection for a low back condition, to include arthritis.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for service connection for a lower back disability, the record contains evidence of sporadic treatment for a lower back condition.  In March 2003, for example, a private clinician noted that the Veteran had scoliosis of the spine and was at that time experiencing spasm of the paralumbar muscles.  The record also contains the Veteran's lay statements regarding in-service injuries to his lower back and his opinions regarding the  etiological link between his lower back disability and his military service.  The Veteran has not been afforded with a VA examination of his back.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's lower back condition and whether such disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's lower back condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

The examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's lower back condition, if any:

a)  was incurred during the Veteran's active duty military service; or 

b) is etiologically related to a service connected disability, to include the Veteran's service connected right knee disability.  

A complete rationale for all opinions reached should be provided.  

2.  Thereafter, the RO should readjudicate the Veteran's claim.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


